By the court.

It has long been settled, in this state, that referees have, if not restricted, authority to award costs. 16 Mass. Rep. 396, Buckland v. Conway; 2 ditto, 164, Nelson v. Andrews; 5 Mass. Rep. 139, Whitney v. Cook.
It is not quite clear, that the statutes, which limit the costs to be recovered by a plaintiff in certain cases, apply to causes submitted to referees. 7 Mass. Rep. 467, Moore v. Heald.
But however that may be, this is not a case in which the costs are to be limited, because the title to real estate was evidently in question between the parties in this cause.